EXHIBIT 20 For Immediate Release September 28, 2017 BOWL AMERICA REPORTS IMPROVED FISCAL YEAR EARNINGS Bowl America Incorporated today reported earnings per share for the 52-week fiscal year ended July 2, 2017, were $.48, up $.06 from the prior fiscal year’s 53-week earnings. Per share earnings for the fiscal 2017 fourth quarter were $.07 compared to $.10 in the fiscal 2016 fourth quarter that included the extra week. Although fiscal 2017 had one less week than the prior year, the combination of improvement in bowling and ancillary revenue and reduced operating expenses resulted in improved earnings for the year. The change in comprehensive earnings is the result of the change in fair value of the Company’s holdings of marketable securities on the last day of each fiscal year. The new fiscal year start, during the typically slower traffic months, has been strong. Hurricane Irma caused the closure of our Florida locations for 2 days but with virtually no property damage. A more detailed explanation of results is available in the Company’s Form 10-K filing available through the website www.bowlamericainc.com. Bowl America operates 18 bowling centers and its Class A common stock trades on the NYSE American under the symbol BWLA. * * * BOWL AMERICA INCORPORATED Results of Operations Thirteen Fourteen Fifty-two Fifty-three Weeks Ended Weeks Ended Weeks Ended Weeks Ended 07/02/17 07/03/16 07/02/17 07/03/16 Operating Revenues Bowling and other $ 3,633,124 $ 4,001,660 $ 16,887,857 $ 16,878,423 Food, beverage and merchandise sales 1,509,708 1,748,743 7,044,647 7,219,439 5,142,832 5,750,403 23,932,504 24,097,862 Operating expenses excluding depreciation and amortization 4,626,134 4,906,267 19,697,080 20,073,439 Depreciation and amortization 145,389 143,767 973,849 1,153,121 Gain (loss) on disposition of assets 43,596 (10,035 ) 77,972 (10,035 ) Interest, dividend and other income 96,596 109,718 412,299 449,998 Interest expense - - 6,296 - Earnings (loss) before taxes 511,501 800,052 3,745,550 3,311,265 Net Earnings 349,057 518,712 2,451,110 2,151,025 Comprehensive Earnings $ 68,852 $ 852,958 $ 1,946,511 $ 2,684,724 Weighted average shares outstanding 5,160,971 5,160,971 5,160,971 5,160,971 EARNINGS PER SHARE .07 .10 .48 .42 * SUMMARY OF FINANCIAL POSITION Dollars in Thousands 07/02/17 07/03/16 ASSETS Total current assets including cash and short-term investment of $3,556 and $1,471 $ 4,655 $ 2,696 Property and investments 24,971 29,155 TOTAL ASSETS $ 29,626 $ 31,851 LIABILITIES AND STOCKHOLDERS' EQUITY Total current liabilities $ 2,986 $ 3,293 Other liabilities 2,054 2,409 Stockholders' equity 24,586 26,149 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 29,626 $ 31,851
